Exhibit (c)(2) EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Table of Contents Page Valuation Summary 1 Historical Balance Sheets 2 Historical Income Statements 5 Projected Balance Sheets 7 Projected Income Statements 10 Guideline Public Company Analysis 12 Market Approach 17 Income Approach 18 Projected Capital Structure 20 Tax Benefit of Amortization 21 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Valuation Summary In Millions EBITDA EBITDA EBITDA EBITDA EBITDA EBITDA DCF DCF Based on Based on Based on Based on Based on Based on Based on Based on LTM LTM FY 2013P FY 2013P FY 2014P FY 2014P Projections Projections (Lower) (Higher) (Lower) (Higher) (Lower) (Higher) (Lower) (Higher) Market Value of Invested Capital $ Add: Cash and Marketable Securities Less: Line of Credit ) Less: Long Term Debt [1] ) Less: Contingent Acquisition Liabilities ) Less: Capital Leases ) Equity Value Add: FV of Federal JV [2] Total Equity Value Number of Shares [3] FV Per Share $ Footnotes [1] Long-term debt at face value of $13.0m. [2] FV of Federal JV based on present value of projected future cash flows discounted at a cost of equity of 19.0%. [3] Number of Shares includes 1,226,662 penny warrants owned by NewSpring and Peachtree. Appendix A Page 1 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Historical Balance Sheets [1] In Millions February 28, Fiscal Year End August 31, Cash $ Receivables Inventories Prepaid Expenses and Others Deferred Tax Assets - Current Total Current Assets Net Fixed Assets Identified Intangibles Goodwill Deferred Tax Assets - Long-Term Other Assets Total Assets Line of Credit Accounts Payable Warrant Liability Income Taxes Payable ) Accrued Liabilities Due to Former Shareholders - - - Customer Deposits and Other ) Deferred Revenue Total Current Liabilities Deferred Tax Liability - Long Term ) Accrued Liabilities Contingent Acquisition Liabilities - Long Term Debt (adj. pre 2012) Capital Leases - Equity Total Liabilities & Equity $ Footnotes: [1] Pro Forma to exclude Federal business Appendix A Page 2 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Historical Balance Sheets Common Size Analysis Fiscal Year End August 31, February 28, Cash % Receivables % Inventories % Prepaid Expenses and Others % Deferred Tax Assets - Current % Total Current Assets % Net Fixed Assets % Identified Intangibles % Goodwill % Deferred Tax Assets - Long-Term % Other Assets % Total Assets % Line of Credit % Accounts Payable % Warrant Liability % Income Taxes Payable % % % -1.0 % Accrued Liabilities % Due to Former Shareholders % Customer Deposits and Other % % % -0.3 % Deferred Revenue % Total Current Liabilities % Deferred Tax Liability - Long Term % Accrued Liabilities % Contingent Acquisition Liabilities % Long Term Debt (adj. pre 2012) % Capital Leases % Equity % Total Liabilities & Equity % Appendix A Page 3 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Historical Balance Sheets Working Capital Analysis In Millions Fiscal Year End August 31, February 28, Receivables $ Inventories Prepaid Expenses and Others Total Current Assets Accounts Payable Accrued Liabilities Customer Deposits and Other ) Deferred Revenue Total Current Liabilities Net Working Capital $ As % of Rev. Appendix A Page 4 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Historical Income Statements [1] In Millions LTM February 28, Fiscal Year End August 31, Net Revenues $ Cost of Sales/Cost of Goods Sold Gross Profit Selling Commission expense Bus Unit G&A Corporate G&A SFAS 123 Warrant Impairment - - Restructuring - - - Earn out Liability Adjustment - - M&A Expenses Retention Bonuses Other non-recurring - Depreciation Amortization Total Operating Expenses Operating Income ) Non-recurring Items Retention Bonuses SFAS 123 Warrant Impairment - - Restructuring - - - Earn out Liability Adjustment - - M&A Expenses Other non-recurring - Non-recurring Items Normalized EBIT ) ) ) Depreciation/Amortization Normalized EBITDA $ Supplemental Data: Revenue Growth n/a % -8.2 % % EBITDA Growth n/a % -3.0 % % Capital Expenditures $ $ $ As % of Rev. % Footnotes: [1] Pro Forma to exclude Federal business Appendix A Page 5 EMTEC, INC. VALUATION ANALYSIS As of April 30, 2013 Historical Income Statements [1] Common Size Analysis LTM February 28, Fiscal Year End August 31, Net Revenues % Cost of Sales/Cost of Goods Sold % Gross Profit % Selling % Commission expense % Bus Unit G&A % Corporate G&A % SFAS 123 % Warrant % Impairment % Earn out Liability Adjustment % M&A Expenses % Retention Bonuses % Other non-recurring % Depreciation % Amortization % Total Operating Expenses % Operating Income -5.6
